MEMORANDUM*
For cross-examination to be effective, a defendant must be allowed to adequately explore the witness’s motives and biases. When dealing with an informant, a defendant is entitled to let the jury know how much the witness has to gain by testifying for the government. United States v. Larson, 495 F.3d 1094, 1105-06 (9th Cir.2007) (en banc). Here, defendant claims, and the government does not dispute, that Kramer faced a life sentence or the death penalty, and that his penalty was reduced to mere probation because of his cooperation. The jury was not informed of this, nor was defendant allowed to question Kramer about the details of his crime which, by their horrific nature, would have alerted the jury that the witness would suffer extremely serious consequences if he did not testify for the government. This is the same error identified in Larson, and it was an abuse of discretion here as it was there. Id. at 1107.
Kramer’s testimony that defendant sold methamphetamine rather than marijuana was largely uncorroborated. The error was therefore not harmless beyond a reasonable doubt. See id. at 1107-08.
REVERSED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.